DETAILED ACTION
The Request for Continued Examination (RCE) filed 12/13/21 has been entered.  Claims 3, 5-11, 13 and 15-17 are currently pending, with claims 15-17 being newly added.  Despite Applicant’s arguments, the 103 rejection of all pending claims are maintained as detailed below.  In addition, revised section 112 indefiniteness rejections are detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3, 5-11, 13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 5-11, 13 and 15-17 are rejected because independent claims 5, 6 and 15 all recite “a copper-containing coating, in particular as a coating consisting of copper.”  See claim 5, line 8; claim 6, lines 11-12; claim 8, line 8.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 5, 6 and 15 recite the broad recitation “a copper-containing coating” [see Application at page 3, line 3 (“a certain copper proportion to a certain mass proportion”)], and the claim also recites “a coating consisting of copper” [see Application at page 3, line 7 (“substantially completely consist of copper”)] which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
 Claims 15-17 are further rejected because claim 15 recites that “the steel is a medium carbon steel.”  See claim 15, line 9.  Since this phrase “medium carbon steel” does not appear anywhere in the specification, the only guidance is the mention of preferred steel types – C38(D) to C70(D).  However, this range of steel types includes carbon steels with carbon weight percentages at (or slightly above) 0.70 wt. %, which one skilled in the art may consider to be a “high carbon steel.”  Without explicit percentages mentioned, the phrase “medium carbon steel” is unclear since this is not associated with a specific numerical range. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

DeFranks in view of Philips
Claims 3, 5-9, 11, 13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFranks et al. (U.S. Patent Pub. No. 2009/0261518) in view of Philips (GB 1209252) (cited by Applicant).  DeFranks is directed to a microalloyed spring.  See Abstract.  Philips is directed to a method of preparing a copper color indicator on a coiled wire.  See page 1, lines 10-16, 46-52; page 2, lines 32-65. 
Claim 5: DeFranks discloses the former claim 1 limitation: an upholstery spring [see Fig. 1; para. 0001-02] comprising a spring steel wire (102) made of a microalloyed steel [see para. 0027-28], wherein the microalloyed steel has one or more alloy elements between 0.004 and 0.015 weight percentage [see para. 0029 (“alloying element such as titanium…may range from about 0.001 to about 0.01 weight percent of the spring”)].  See Fig. 1. 
DeFranks discloses the former claim 2 limitation: the spring steel consists of a titanium-microalloyed steel having a titanium proportion between 0.004 and 0.01 wt. %.  See para. 0029. 
DeFranks discloses the original claim 5 limitation: the steel is based on a steel of the steel types C38(D) to C70(D) and additionally has titanium as an alloy element.  See para. 0028 (e.g., AISI 1055, 1060 corresponds to C55, C60); para. 0029 (titanium alloy).
DeFranks discloses all the limitations of this claim except for the inclusion of a “color indicator.”  Philips discloses the use of a color indicator in the form of a copper-coating arranged in at least some regions of a coiled metal wire.  See page 1, lines 10-16, 46-52; page 2, lines 32-65.  And as stated in former claim 4, Philips discloses that the color indicator is applied to the wire as a copper-containing coating, in particular as a coating consisting of copper.  See page 2, lines 32-65.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to employ this color indicator because this is the most common, effective and simplest way to provide manufacturers/users with knowledge as to whether the spring has been heat-treated. 
Claim 3: DeFranks discloses that the spring steel consists of a titanium-microalloyed steel having a titanium proportion between 0.005 and 0.008 wt. %.  See para. 0029. 
Claim 6: DeFranks discloses a method for producing an upholstery spring [see Fig. 1; Abstract], in particular for upholstered furniture or mattresses [see para. 0001-02], having at least the following steps: providing a bent or unbent spring steel wire (102) made of microalloyed steel [see para. 0027-28], wherein the microalloyed steel has one or more alloy components between 0.001 and 0.015 wt. % [see para. 0029 (alloying element such as titanium…may range from about 0.001 to about 0.01 weight percent of the spring”)]; and finishing the upholstery spring.  See Fig. 1.  
DeFranks further discloses the newly added limitations that the spring steel consists of a titanium-microalloyed steel having a titanium proportion between 0.004 and 0.01 wt. % [see para. 0029] and that the steel is based on a steel of the steel types C38(D) to C70(D) and additionally has titanium as an alloy element.  See para. 0028 (e.g., AISI 1055, 1060 corresponds to C55, C60); para. 0029 (titanium alloy).
DeFranks discloses all the limitations of this claim except for applying a heat-sensitive “color indicator”  color indicator and heating the wire to at least the changeover temperature of the color indicator.  Philips discloses the use of a color indicator in the form of a copper-coating arranged in at least some regions of a coiled metal wire [see page 1, lines 10-16, 46-52; page 2, lines 32-65] and heating the wire to at least the changeover temperature of the color indicator [see page 3, lines 80-98 (320°C)].  Philips discloses that the color indicator is applied to the wire as a copper-containing coating, in particular as a coating consisting of copper.  See page 2, lines 32-65.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to employ this color indicator because this is the most common, effective and simplest way to provide manufacturers/users with knowledge as to whether the spring has been heat-treated.
Claim 7:  DeFranks discloses that the provision of the spring steel wire comprises microalloying of spring steel with titanium and/or a titanium compound during a hot rolling procedure such that a change of the grain refinement of the steel takes place during subsequent cooling to form a spring steel body due to the quantity of the added titanium and/or the added titanium compound.  See para. 0027-29, 0047, 0050. 
Claim 8: DeFranks discloses that the provision of the spring steel wire comprises forming, preferably at temperatures of less than 50°C, by drawing the spring steel body to form the spring steel wire.  See para. 0047-50. 
Claim 9: Philips discloses that the spring steel wire, after the provision of the bent or unbent spring steel wire and after the application in at least some regions of the heat-sensitive color indicator, is heated to greater than 250°C, preferably to a temperature between 280°C and 320°C, for a heat treatment and an activation of the color indicator.  See page 3, lines 80-98 (320°C). 
Claim 11: Philips discloses that that the color indicator is applied to the spring steel wire only in some regions, in particular to a middle region of the upholstery spring. {01276842.DOC / }4SABINE GROTHAUS- 5 – See 112 rejection above.  It would be obvious to provide this feature because it reduces manufacturing costs.  It would further be obvious because omitting the color indicator at the ends would still retain the overall function.  See MPEP 2144.04(II)(A).  In addition, it may be desirable to not coat the ends of the spring since they are likely to be connected to the mattress/upholstery at the ends.
Claim 13: DeFranks discloses an upholstered furniture or mattress having an upholstery spring according to claim 1.  See para. 0001-02.
Claim 15: see claim 5 above.  DeFranks also discloses the use of a medium carbon steel, since the sole definition of “medium carbon steel” in the Application is steel types between C38(D) to C70(D), and DeFranks discloses using carbon steels with a weight percentage range of 0.55-0.70 wt. %.  See also 112 rejection above.
Claims 16-17: see claim 11 above. 

DeFranks in view of Philips and Himori
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFranks in view of Philips and Himori et al. (U.S. Patent No. 4,895,740).  Himori is directed to a process for manufacturing colored stainless steel wire.  See Abstract.
Claim 10: DeFranks and Philips are relied upon as in claim 1 above but do not disclose the specifics of the color indicator thickness.  Himori discloses the use of a color indicator on a steel wire with a coating thickness between 0.05 µm and 1.5 µm, in particular 0.10 µm and 0.80 µm.  See col. 1, lines 58-68 (thickness of 0.1 to 50 microns).  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use this thickness because there is no criticality with regard to the cited range, and the desired function is achieved with this thickness. 

Response to Arguments
Applicant's arguments filed 12/13/21 have been fully considered but they are not persuasive. 
Applicant traverses the 103 rejection of claims 5 and 6 because the teaching reference Philips allegedly does not teach using a color indicator coating “consisting of copper.”  See Remarks, pages 6-7.  Applicant appears to be arguing that the coating must consist only of copper.  In response, all independent claims recite both the broad limitation of “a copper-containing coating” as well as the narrower limitation of “a coating consisting of copper.”  As stated in the 112 indefiniteness rejection above, it is unclear as to whether the narrower limitation is exemplary or required.  See MPEP § 2173.05(c).  If Applicant intends to recite the narrower scope (as argued in the Remarks), Applicant may wish to explicitly recite --a coating consisting substantially completely of copper--, as described in the specification.
Applicant next argues that DeFranks is an impermissible base reference for a claim 15 rejection because it does not disclose the use of a “medium carbon steel.”  See Remarks, page 8.  Applicant provides an arbitrary value of 0.40 wt. % carbon that must be disclosed.  In response, the 0.40 value is entirely manufactured and is not known in the art nor defined in the specification as required to be a “medium carbon steel.”  In fact, the phrase “medium carbon steel” does not even appear in the specification.   The only guidance in the specification is the mention of preferred steel types – C38(D) to C70(D), which includes carbon steels with carbon weight percentages between 0.38 to 0.70 wt. %.  DeFranks discloses using carbon steels with a weight percentage range of 0.55-0.70 wt. %, hence falling within the range defined by the Applicant.  The ambiguity regarding this phrase (and omission from the specification) merited another 112 indefiniteness rejection detailed above. 
Finally, Applicant argues that claims 16 and 17 are not properly disclosed because there is no reason one skilled in the art would apply the coating exclusively to a “middle region.”  See Remarks, pages 8-9.  In response, the rejection makes clear that the overall function of the spring and the indicator is still achieved with omitting the coating on the wire ends, hence the omission would be obvious to one skilled in the art.  See MPEP 2144.04(II)(A).  Applicant asks why applying the coating only the middle region would be less expensive, and the reason is because using less of a material costs less.  In addition, it may be desirable to not coat the ends of the spring since they are likely to be connected to the mattress/upholstery at the ends. 
For the foregoing reasons, the rejections are maintained as detailed above. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        December 23, 2021